972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael T. SCOTT, Defendant-Appellant.
No. 92-5639.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1992.

Before DAVID A. NELSON, ALAN E. NORRIS, and SUHRHEINRICH, Circuit Judges.

ORDER

1
Defendant has filed a notice of appeal from his conviction of possession with intent to distribute cocaine in violation of 18 U.S.C. § 841(a)(1).   For the purposes of 28 U.S.C. § 1291, the final judgment was entered on April 17, 1992.   Defendant's notice of appeal is dated April 30, 1992, but was not filed in the district court until May 6, 1992.   In response to a show cause order issued by the court, defendant's counsel sought dismissal of the appeal.


2
A notice of appeal in a criminal action is required to be filed within ten days of the entry of the judgment.   Rule 4(b), Fed.R.App.P.   This requirement is mandatory and jurisdictional.   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).   Defendant's untimely notice of appeal did not confer jurisdiction in this court.


3
It therefore is ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction.